 



EXHIBIT 10.2
FIRST AMENDMENT OF ENGAGEMENT AGREEMENT
THIS AGREEMENT is made this 14th day of September, 2007

      BETWEEN:  
CONSOLIDATED WATER CO. LTD.,
A Cayman Islands company having its registered office at
Regatta Office Park, West Bay Road
P.O. Box 1114
Grand Cayman KY1-1102
Cayman Islands
(“the Company”)
   
 
AND:  
FREDERICK W. MCTAGGART
of 11 Doubloon Drive
P.O. Box 321
Grand Cayman KY1-1502
Cayman Islands
(“the President”)

WHEREAS:

  A.   The Company and the President (together “the Parties”) entered into an
engagement agreement dated the 5th of December, 2003 (“the Engagement
Agreement”)     B.   On the 25th of June, 2007 the Parties agreed that for the
purpose of Clause 19 of the Engagement Agreement, for the calendar year 2007
only, the words “August 31” should replace the words “June 30”.     C.   On the
29th of August, 2007 the Parties agreed that for the purpose of Clause 19 of the
Engagement Agreement, for the calendar year 2007 only, the words “September 15”
should replace the words “June 30”.     D.   The Parties are desirous of
amending the Engagement Agreement in accordance with the terms of the Agreement.

NOW IN CONSIDERATION of the mutual covenants contained herein the Parties agree
that the Engagement Agreement shall be amended as follows:

  1.   Clause 2 shall be replaced with the following clause:

‘The President’s remuneration will be US$200,000.00 per annum and with effect
from 1st January, 2008, will be US$375,000 per annum, payable semi-monthly in
arrears and subject to adjustment as per Clause 5.’     2.   Clause 6 shall be
amended by adding “and ending with the financial year 2007” immediately after
“2004” on the second line thereof.

 



--------------------------------------------------------------------------------



 



  3.   Clause 6 shall be further amended by adding the following words at the
end thereof:         “Further, for each completed fiscal year beginning with the
fiscal year 2008, at the sole discretion of the Board of Directors, the
President may be paid bonuses calculated as follows:

  (a)   Annual Bonus: An amount not to exceed 100% of the remuneration pursuant
to Clause 2 hereof.         The amount of the Annual Bonus, if any, will be
calculated by the Board of Directors based upon its assessment of the
performance of the President in the following areas:

  i.   Achieving the Company’s budgeted net income and earnings per share
targets,     ii.   Facilitating revenue growth through project extensions and
new projects,     iii.   Staying within the approved capital expenditure budgets
for operations, project extensions and new projects,     iv.   Fostering
excellent communications with the Board of Directors of the Company and being
receptive to input from Board of Directors,     v.   Executing any special
projects as assigned by the Board of Directors,     vi.   Developing and
maintaining excellent customer relations.

      The Annual Bonus, if any, calculated aforesaid shall be paid as to 75% in
cash and as to 25% in ordinary shares of the Company valued at the market price
at the close of trading of the same on December 31st of the relevant financial
year (or if such day is not a trading day, at the close of trading on the
preceding trading day).     (b)   Discretionary Bonus: An amount in the form of
cash and/or grants of the Company’s ordinary shares and/or options on the
Company’s ordinary shares.

  4.   Clause 8 shall be amended by adding a colon after the word ‘shall’ on the
fifth line thereof and replacing the remaining words in that sentence with the
following words:

  (a)   Serve on the board of directors of such subsidiaries or affiliates of
the Company as the Board may direct,     (b)   Work in cooperation with the
Chairman of the Board of the Company (‘the Chairman’) on analyst calls and
meetings, industry conference presentations, and press releases,

-2-



--------------------------------------------------------------------------------



 



  (c)   Meet or have a conference call at least weekly with the Chairman at a
place and time determined by the President to the end and for the purpose of
facilitating communication, in particular in relation to developments on
business and project activities,     (d)   Provide assistance to the Chairman on
Board assigned Special Projects,     (e)   Develop and maintain excellent
customer relations and utilize the Chairman at the President’s discretion to
assist in these efforts.

  5.   Clause 12(b) shall be replaced with the following clause:

      ‘b) six (6) weeks vacation to be taken at a time approved by the Board,
but at no time shall the President be on vacation for more than 18 consecutive
calendar days unless otherwise approved by the Board.’

  6.   Clause 13(a) shall be amended by deleting the words “the Capacity” from
the fifth line thereof and replacing them with the words “his duties hereunder”

EXECUTED for and on behalf of
CONSOLIDATED WATER CO. LTD.
By: Jeffrey M. Parker
In the presence of:

     
/s/ Gerard Pereira
  /s/ Jeffrey M. Parker
 
   
Witness
  CONSOLIDATED WATER CO. LTD
 
   
EXECUTED by
   
FREDERICK W. MCTAGGART
   
In the presence of:
   
 
   
/s/ Gerard Pereira
  /s/ Frederick W. McTaggart
 
   
Witness
  FREDERICK W. MCTAGGART

-3-